                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF VIRGINIA
                              Richmond Division


VINCENT EUGENE WALKER,

       Plaintiff,

V.                                                 Civil Action No.      3:19CV348


M. BROOKS, ^ al.,

       Defendants.



                             MEMORANDUM OPINION


       Vincent Eugene Walker, a Virginia inmate proceeding pro se

and      forma pauperis, filed this 42 U.S.C. § 1983 action.                         In

order to state a viable claim under 42 U.S.C. § 1983, a plaintiff

must allege that a person acting under color of state law deprived

him or her of a constitutional right or of a right conferred by a

law of the United States.       See Dowe v. Total Action Against Poverty

in Roanoke Valley, 145 F.3d 653, 658 (4th Cir. 1998) (citing 42

U.S.C. § 1983).      In his current Complaint, Walker does not identify

the   particular     constitutional        right    that   was   violated      by   the

defendants' conduct and his terse and conclusory allegations also

fail to provide each defendant with fair notice of the facts and

legal basis upon which his or her liability rests.                   Accordingly,

by    Memorandum    Order   entered       on   November    15,   2019,   the    Court

directed    Walker    to    submit    a    particularized        complaint     within

fourteen (14) days of the date of entry thereof.                  The Court warned
Walker that the failure to submit the particularized complaint

would result in the dismissal of the action.


      More than fourteen (14) days have elapsed since the entry of

the   Walker   Memorandum   Order.       Walker   failed   to    submit   a


particularized complaint or otherwise respond to the November 15,

2019 Memorandum Order.      Accordingly, the action will be dismissed

without prejudice.

      The   Clerk is directed to send      a   copy of this     Memorandum

Opinion to Walker.




                                                 /s/
                  i               Robert E. Payne
Date: December jo , 2019          Senior United States District Judge
Richmond, Virginia
